Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/16/2022 has been entered.
Status of claims
Claim 18 has been cancelled; Claim 1 has been amended; claim 19 is added as new claim; Claims 1-17 and 19 remain for examination, wherein claim 1 is an independent claim. 
Previous Rejections/Objections
Previous rejection of Claims 1-5 and 7-17 under 35 U.S.C. 103(a) as being unpatentable over Kashima et al (US 7090731, corresponding to EP 1365037 A, listed in IDS filed on 8/10/2021, thereafter US’731) in view of Hlady et al (US-PG-pub 2003/0019550 A1, thereafter PG’550) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 02/16/2022.
Previous rejection of Claim 6 under 35 U.S.C. 103(a) as being unpatentable over US’731 in view of PG’550, and further in view of Kawasaki et al (US-PG-pub 
In view of the amendments in the instant claims and newly recorded reference(s), a new ground rejection is added as following:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kashima et al (US 7090731, corresponding to EP 1365037 A, listed in IDS filed on 8/10/2021, thereafter US’731) in view of Hlady et al (US-PG-pub 2003/0019550 A1, thereafter PG’550) and Kawasaki et al (WO2016067625 A1, corresponding to US-PG-pub 2017/0314091 A1, thereafter PG’091).
Regarding claims 1, 7, and 13-16, US’731 teaches a manufacturing process for a high strength steel sheet having excellent formability (Abstract, examples, and claims of US’731) through a hot rolling process and a continuous annealing process (Examples, claims 10-29, and Col.4, lns.5-16 of US’731), which reads on the claimed manufacturing process with hot rolling and thermal cycle step for a high strength steel sheet as recited in 
Still regarding claim 1 and regarding claim 19, US’731 in view of PG’550 does not specify the amended feature of the aspect ratio less than 2.0:1 (cl.1) or less than 1.9:1 (cl.19) of the retained austenite grain in the steel. PG’091 teaches a high strength rolled steel sheet (Title, abstract, and claims of PG’091) with all disclosed alloy composition ranges (par.[0043]-[0078), examples and claims of PG’091) overlap the claimed alloy composition ranges. MPEP 2144 05 I. PG’091 provide4s examples with TSxTE over 25,000 MPa% (table 4 of PG’091). PG’091 specify including the retained austenite each have a mean grain aspect ratio of 2.0 or less (Abstract, claims, examples, and par.[0024] of PG’091), which is overlaps the claimed aspect ratio as claimed in the instant claims. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the mean grain aspect ratio of the retained austenite as demonstrated by PG’091 for the steel sheet of US’731 in view of PG’550 since both all of US’731, PG’550, and PG’091 teach the same high strength rolled steel sheet throughout whole disclosing range and PG’091 specify 

Element
From instant Claims 1, 7, and 13-16 (in mass%)
 #3 in table 4 of US’731 (in mass%), 
within range
(in mass%)
C
0.12-0.5
0.41
0.41 
Mn
1-3 
1.5
1.5
Si and Al
0.8-3

Si: 1.5
Al: 0.03
Si: 1.5
Al: 0.03
Fe
Balance
Balance
Balance
Hot rolling finishing T
At least 820oC (cl.1)
830-940 (cl.7)
900oC
900oC
Cooling
Quenching
60oC/s (Quenching)
(col.42, lns.37-54)
Quenching
Thermal cycle soaking T
720-850oC
800oC
800oC
Cooling to T
360oC or higher
400oC
400oC
Holding T
360-445oC
400oC
400oC
Cooling
Quenching
Quenching
(Fig.8A-8B)
Quenching
Phases
Ferrite and retained austenite (cl.1)
F: 50% or more (cl.13)
5-25% (cl.13)
Fresh M 15% or less (cl.14)
F: 84
12
FM: 0
F: 84
12
FM: 0
UTS.TE
25,000 MPa% (cl.1)
TS: 720-1100 MPa (cl.15)
EL: 20% or more
TS: 788 MPa
EL: 37%
29,156 MPa%
TS: 788 MPa
EL: 37%
Hole expansion ratio
20% or more (cl.16)
41%
41%


Regarding claim 2, PG’550 specify hot rolling following the continues casting (par.[0029] of PG’550).

Regarding claims 4-5, US’731 specify the cooling rate is 60oC/sec for the steel #3 in table 4 of US’731 (listed in table 7 of US’731), which is within the claimed cooling rate as claimed in the instant claim 5. PG’550 further teaches different cooling medium including water for different cooling conditions.
Regarding claim 6, US’731 in view of PG’550 does not specify rough rolling during hot-rolling process. PG’091 teaches a manufacturing process including hot rolling the continuously casting steel slab and directly hot-rolling after the continuously casting including rough rolling (par.[0142], [0144], and [0149] of PG’091), which reads on the claimed limitation in the instant claim. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize hot-rolling process including rough rolling step as demonstrated by PG’091 for the steel sheet of US’731 in view of PG’550 since both all of US’731, PG’550, and PG’091 teach the same high strength rolled steel sheet throughout whole disclosing range and PG’091 specify proper aspect ratio leads to improvement of the steel’s ductility (par.[0166] of PG’091).

oC and not higher than Ac1 point for a period of time of not less than 10 minutes and less than 2 hours” (Col.5, lns.46-49), which reads on the claimed limitation of claim 8 and overlaps the tempering conditions as recited in the instant claims 9-10. Overlapping in tempering conditions creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the tempering conditions in the process manufacturing  the alloy from the disclosure of US’731 since US’731 teaches the same utility throughout whole disclosing range.
Regarding claims 11-12, The alloy composition comparison between instant claims 11-12 and the alloy composition disclosed by the steel #3 in table 4 of US’731 is listed in following table. 0.41 mass% C disclosed in the steel #3 in table 4 of US’731 is very close to the up limit of 0.40 mass% C in the instant claims, which is a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the C 
 Regarding claim 17, US’731 provides zinc coating on the hot rolled steel sheet (Example 3, Col.48, lns.21-33 of US’731). 

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-17 and 19 have been considered but they are moot in view of the new ground rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JIE YANG/Primary Examiner, Art Unit 1734